COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bray and Overton
Argued at Norfolk, Virginia


JOHN PRICE, JR.
                                         MEMORANDUM OPINION * BY
v.       Record No. 0261-98-1   CHIEF JUDGE JOHANNA L. FITZPATRICK
                                         JANUARY 26, 1999
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                       Rodham T. Delk, Jr., Judge
             Barrett R. Richardson (Richardson and
             Rosenberg, LLC, on brief), for appellant.

             Marla Graff Decker, Assistant Attorney
             General (Mark L. Earley, Attorney General, on
             brief), for appellee.



     John Price, Jr. (appellant) appeals his bench trial

conviction for petit larceny, third offense, in violation of Code

§ 18.2-104.    The sole issue raised is whether the Commonwealth

laid a proper foundation to introduce into evidence certified

copies of appellant's prior larceny convictions.     For the

following reasons, we affirm.

                                   I.

     The facts are undisputed.      On October 6, 1995, Carl Scott, a

loss prevention manager at Wal-Mart, observed appellant remove

his shirt, take a different shirt from a store rack, put it on,

and then put his own shirt over the new shirt.      Appellant took

another shirt and concealed it in a Wal-Mart bag that he was

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
carrying.   He then took two pairs of sweatpants to the men's

fitting room, and when he exited he no longer had the pants.

Scott testified that "you could tell by looking at [appellant]

that he had three or four other pants on other than the pants he

came in with."

     After appellant left the store, Scott confronted him in the

parking lot and identified himself as store security.   Appellant

attempted to flee but was apprehended by Scott still wearing the

store's clothing.    Its value was $65.75.
     At trial, the Commonwealth attempted to introduce two

certified orders of prior petit larceny convictions.    Appellant

objected on the basis that a proper foundation had not been

established to show that he was the same person as listed on the

conviction orders.   The trial court overruled appellant's

objection, and the two orders were admitted into evidence to

establish the necessary predicate for the felony offense.    The

Commonwealth rested, and appellant offered no evidence.   The

trial court found appellant guilty of petit larceny, third

offense, in violation of Code § 18.2-104.

                                 II.

     On appeal, appellant contends that the Commonwealth did not

lay a proper foundation for the introduction of the certified

copies of the two prior larceny convictions because it failed to

establish that appellant was in fact the person named in the

conviction orders.   We disagree.




                                - 2 -
      "The admissibility of evidence is within the broad

discretion of the trial court, and a ruling will not be disturbed

on appeal in the absence of an abuse of discretion."       Pavlick v.

Commonwealth, 27 Va. App. 219, 232, 497 S.E.2d 920, 926 (1998)

(citing James v. Commonwealth, 18 Va. App. 746, 753, 446 S.E.2d
900, 904 (1994)).

      The decision in Cook v. Commonwealth, 7 Va. App. 225, 372
S.E.2d 780 (1988), is dispositive.       In Cook, the Commonwealth

offered into evidence two certified copies of court orders which

reflected that "a person with the same name and birth date as the

defendant" had been convicted of the respective prior crimes.
Id. at 230, 372 S.E.2d at 783.    The trial court admitted the

records into evidence over the objection of defense counsel.         See

id.

      On appeal, Cook argued that the court orders were

inadmissible because the Commonwealth failed to prove that he was

the person named in the orders.    Rejecting defendant's argument,

we wrote:
            Identity of names carries with it a
            presumption of identity of person, the
            strength of which will vary according to the
            circumstances. In this case, authenticated
            conviction records bore the defendant's exact
            name and birth date. Courts in many other
            jurisdictions have held that identity of the
            name of a defendant and the name of a person
            previously convicted is prima facie evidence
            of identity of person and, absent contrary
            evidence, supports a finding of such
            identity.
                 Because the name of the defendant in
            each of the two certified conviction orders
            was the same as the defendant's name and



                                 - 3 -
          because the orders bore his birth date, they
          were properly admitted by the trial court.


Id. at 230-31, 372 S.E.2d at 783 (citations omitted) (emphasis

added).

     In the instant case, the certified copies of the prior

convictions bore appellant's exact name and birth date.      When he

was arraigned, appellant confirmed that his full name was "John

Price, Jr."; he was thirty-eight years old; and his date of birth

was "8-12-58."    Appellant also acknowledged that he was the

person charged in the indictment with "third offense petit

larceny from Wal-Mart on October 6, 1995."     The two proffered

petit larceny conviction orders, which contained appellant's

exact name and birth date, is "prima facie evidence of identity
of person and, absent contrary evidence, supports a finding of

such identity."    Id. at 230, 372 S.E.2d at 783. 1   Although

appellant objected to the admission of the two prior petit

larceny conviction orders, he offered no evidence that he was not

the individual named in the documents.     Thus, the trial court had

sufficient evidence to establish that appellant was the person

named in the conviction orders and did not abuse its discretion

in their admission.    Accordingly, we affirm appellant's felony

conviction.

     1
      Additionally, the arrest warrants attached to the
conviction orders contained appellant's Social Security number,
and an individual's height, weight, race, eye color and hair
color. The trial court could have appropriately used these to
further bolster the identification of appellant.



                                - 4 -
        Affirmed.




- 5 -